DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated January 27, 2022.

As for Applicant’s argument regarding amended independent claims 1, 15, and 17: “Claims 1, 6, 9, 10, 12 and 14-17 were rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement. … Thus, the claims have been amended to overcome the rejection under 35 U.S.C. 112(a).” (Remarks, page 6); examiner agrees that the rejection under 35 U.S.C. 112(a) for failing to comply with the written description requirement is overcome.  However, the language used in the recitation of claims 1, 15, and 17 is such that other rejections under 35 U.S.C. 112 are present.

Accordingly, independent claims 1, 15, and 17 remain rejected.  The dependent claims remain rejected as well.


Claim Objections
Claims 1, 15, and 17 are objected to because of the following informalities: “wherein the displayed portion of the second image is changed when a predetermined time collapsed after the second image has been hidden”.  Should be --has elapsed--  Appropriate correction is required.

Claims 1, 15, and 17 are objected to because of the following informalities: “if the displayed portion of the second image has been changed”.  Should be --when--  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 9, 10, 12, 14, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claims 1, 15, and 17 recite “wherein the displayed portion of the second image is changed when a predetermined time collapsed after the second image has been hidden, if the displayed portion of the second image has been changed in accordance with the detected operation performed on the second image displayed on the display unit before detecting the change in the orientation of the display unit”.  This recitation is incomprehensible.  For instance, if the second image is hidden, how can the displayed portion of the second image be changed?
And also, the displayed portion of the second image is changed, yet the claim states “if the displayed portion of the second image has been changed”.
In addition, since independent claim 1 is rejected under 35 U.S.C. 112(a), the claims depending on claim 1 are also rejected under 35 U.S.C. 112(a).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YARON COHEN/Examiner, Art Unit 2626